Citation Nr: 0406135	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-18 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a second allowance for an automobile 
conveyance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1958 to March 
1965.

This appeal arises from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that informed the veteran that a prior 
decision granting an automobile allowance under 38 U.S.C.A. 
§ 3902 had been in error and that such an allowance could not 
be awarded.

The veteran has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 2002).  See Written 
Brief Presentation, dated December 8, 2003.  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2003) after 
this decision of the Board has been issued.   

The veteran had filed timely notice of disagreement (NOD) and 
substantive appeal with a December 1999 rating decision that 
denied an increased evaluation for a left arm and shoulder 
disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).  However, he withdrew these issues in a 
signed statement received by VA in December 2000.  See 
38 C.F.R. § 20.204 (2003).  Therefore, these issues are no 
longer in appellate status.


FINDING OF FACT

The veteran was previously awarded (and used) an automobile 
allowance under the provisions of 38 U.S.C.A. § 3902 in 
December 1967.




CONCLUSION OF LAW

The veteran is not entitled to a second allowance for an 
automobile conveyance.  38 U.S.C.A. §§ 3902, 3903 (West 
2002); 38 C.F.R. § 3.808 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

However, VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  In this case, the essential facts are not in dispute; 
the case rests solely on the interpretation and application 
of the relevant law.  See 38 C.F.R. § 3.159(d)(3) (2003).  
The veteran acknowledges that he was previously awarded an 
automobile allowance and that he is only entitled to this 
benefit one time.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the veteran by the Board deciding the case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
any event, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, and he 
has provided relevant argument.  See Statements from the 
veteran, received on January 30 and July 1, 2003.  
Accordingly, to the extent that VA has in any way failed in 
its duty to notify and assist, such error is harmless.  See 
38 U.S.C.A. § 7261(b); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Additional efforts to notify and assist 
the veteran are not warranted.   

By rating decision of July 1965, the veteran was awarded 
service connection for avulsion of the C6-C8 vertebrae nerve 
roots with complete paralysis of the left brachial plexus, 
and left shoulder ankylosis.  His combined evaluation for 
these disabilities was 90 percent.  In a rating decision of 
November 2000, the veteran was granted a total disability 
evaluation due to individual unemployability arising from his 
service-connected disorders.

In November 1967, the veteran filed a VA Form 21-4502 
(Application for Automobile or Other Conveyance).  The type 
of conveyance requested by the veteran was an automobile due 
to his service-connected loss of use of a hand.  By letter 
issued in that same month, VA granted an automobile allowance 
for the veteran to purchase an automobile.  In December 1967, 
the veteran purchased a 1968-model Toyota Corona.

In March 2002, the veteran filed a VA Form 21-4502 
(Application for Automobile or Other Conveyance and Adaptive 
Equipment).  The veteran noted that the conveyance he was 
applying for was an automobile.  On item number 12 of the 
form, the veteran answered the question "HAVE YOU MADE A 
PREVIOUS APPLICATION FOR AN AUTOMOBILE OR OTHER CONVEYANCE?" 
by marking the box entitled "YES."  In the space provided, 
he hand wrote "San Francisco, CA. 1968."

The RO issued a rating decision in April 2002 that awarded 
the veteran entitlement to automobile and adaptive equipment 
based on his level of service-connected impairment.  The 
veteran was issued in May 2002 a Certificate of Eligibility 
for financial assistance in the purchase of one automobile.  
The RO instructed the veteran to contact his auto dealer and 
return the required paperwork so that payment could be made 
as quickly as possible.  The veteran bought a model year 2002 
Toyota Avalon and submitted the required paperwork to VA in 
September 2002.  

In November 2002, the RO issued a letter to the veteran that 
informed him his claim for an automobile allowance must be 
denied as a matter of law as he had already received such a 
benefit in 1968.  The RO informed him, "Please disregard our 
letter of May 10, 2002, as this letter was sent in error.  We 
apologize for any inconvenience that this may have caused."  
The veteran appealed this determination.

In his NOD of January 2003, the veteran noted that he had 
fully reported his prior automobile allowance in his 
application of March 2002 and assumed that VA's approval in 
April 2002 was proper.  The veteran reported that he 
purchased a new car on the basis of the VA grant, some 
personal finances, and by trading in his family automobile.  
The veteran argued:

I'm not looking for any special ruling 
concerning auto grants, but I did put up 
a lot of my resources on the okay of the 
VA.  What I would like is a fair 
resolution that would alleviate some of 
my expenditures that was based on the 
strength of the [VA approval].

According to 38 U.S.C.A. § 3902(a), the Secretary shall 
provide or assist in providing an automobile or conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance or $9,000.00, whichever is 
the lesser, to the seller from whom the eligible person is 
purchasing the automobile.  Under 38 C.F.R. § 3.308(a), (b), 
a certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 3902 
will be made when one of the following exists and is the 
result of injury or disease incurred or aggravated during 
active 
military service:

(i) Loss or permanent loss of use of one or both feet;
(ii) Loss or permanent loss of use of one or both hands; 
or,
(iii) Permanent impairment of vision of both eyes. 

Finally, 38 U.S.C.A. § 3903(a) states that no eligible person 
shall be entitled to receive more than one automobile or 
other conveyance under the provisions of Chapter 38 of the 
United States Code, and no payment shall be made under this 
chapter for the repair, maintenance, or replacement of an 
automobile or other conveyance.

There is no question in this case that the veteran's military 
service and service-connected disabilities make him eligible 
for an initial automobile allowance under the provisions of 
38 U.S.C.A. § 3902 and 38 C.F.R. § 3.808.  However, the 
evidence is clear that the veteran was given an initial 
allowance for the purchase of an automobile in 1967.  He has 
fully acknowledged this fact.  Therefore, the veteran has no 
legal entitlement to a second automobile allowance.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The Board acknowledges and sympathizes with the veteran's 
frustration in this case.  Unfortunately, the Board is bound 
in its decisions by the applicable laws and regulations, 
instructions from the Secretary, and precedent opinions of VA 
General Counsel.  As the law is clear that the veteran is not 
entitled to a second automobile allowance under 38 U.S.C.A. 
§§ 3902 and 3903, his appeal must be denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



